Case 20-12436-mdc          Doc 33   Filed 06/11/21 Entered 06/11/21 13:55:20             Desc Main
                                    Document     Page 1 of 3



                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In re:                                             Bankruptcy No. 20-12436-mdc

 JOSEPH D. DRAGON, and                              Chapter 13
 JENNIFER A. DRAGON,
           Debtors,                                 Document No.

 TOYOTA LEASE TRUST,
         Movant,

          v.

 JOSEPH D. DRAGON,
 JENNIFER A. DRAGON, and
 WILLIAM C. MILLER, Trustee,
            Respondents.


                    MOTION FOR RELIEF FROM THE AUTOMATIC STAY

          AND NOW, comes Movant, Toyota Lease Trust, by and through its undersigned counsel,

Bernstein-Burkley, P.C., and files this Motion for Relief from the Automatic Stay (the

“Motion”), representing as follows:

          The Parties

          1.     Respondents, Joseph D. Dragon, Jennifer A Dragon, (“Debtors”), are adult

individuals with a place of residence located at 687 Mansion Street, Bristol, PA 19007.

          2.     William C. Miller, is the duly appointed Chapter 13 Trustee and is currently

acting in such capacity.

          Jurisdiction and Venue

          3.     This matter is a core proceeding and this Court has jurisdiction pursuant to 28

U.S.C. § 1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. Movant seeks relief

pursuant to 11 U.S.C. § 362(d) and FRBP 4001 and 9014.
Case 20-12436-mdc        Doc 33    Filed 06/11/21 Entered 06/11/21 13:55:20             Desc Main
                                   Document     Page 2 of 3



        Factual Background

        4.     On or about May 27, 2020, Debtors filed a voluntary petition for relief pursuant to

Chapter 13 of the Bankruptcy Code.

        5.     On or about May 29, 2018, Debtors leased a 2018 Toyota Corolla IM VIN:

JTNKARJE8JJ567102, pursuant to a Closed-End Motor Vehicle Lease Agreement (the “Lease”)

with the Movant, a true and correct copy of which is attached hereto as Exhibit A.

        6.     Movant has a secured interest in the 2018 Toyota Corolla IM VIN:

JTNKARJE8JJ567102, as evidenced by the Certificate of Title attached hereto as Exhibit B.

        7.     The Lease requires monthly payments of $251.08, which amounts are due on or

before the 29th of each month. The Lease has reached maturity as of June 1, 2021

        8.     Debtors’ Chapter 13 Plan states that payments to Movant will be made outside the

Plan.

        9.     The gross balance due on the Contract is $10,531.39.

        10.    The N.A.D.A value for the 2018 Toyota Corolla IM VIN: JTNKARJE8JJ567102

is $19,600.00. A true and correct copy of a printout showing that value is attached hereto as

Exhibit C.

        11.    Movant is entitled to relief from the automatic stay for cause, as the lease has

matured.
Case 20-12436-mdc       Doc 33    Filed 06/11/21 Entered 06/11/21 13:55:20             Desc Main
                                  Document     Page 3 of 3



       WHEREFORE, Movant, Toyota Lease Trust, respectfully requests that this Honorable

Court enter an Order, pursuant to 11 U.S.C. § 362(d), granting Movant relief from stay with

respect to the 2018 Toyota Corolla IM VIN: JTNKARJE8JJ567102.


                                                     Respectfully submitted,

                                                     BERNSTEIN-BURKLEY, P.C.

                                                     By: /s/ Keri P. Ebeck
                                                     Keri P. Ebeck, Esq.
                                                     PA I.D. # 91298
                                                     kebeck@bernsteinlaw.com
                                                     707 Grant Street
                                                     Suite 2200, Gulf Tower
                                                     Pittsburgh, PA 15219
                                                     Phone (412) 456-8112
                                                     Fax: (412) 456-8135

                                                     Counsel for Toyota Lease Trust

Dated: June 11, 2021
